IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 551 MAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ROBERT WALTER WILLIAMS, JR.,       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 552 MAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ROBERT WALTER WILLIAMS, JR.,       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 553 MAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ROBERT WALTER WILLIAMS, JR.,       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 554 MAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                            :
                                            :
ROBERT WALTER WILLIAMS, JR.,                :
                                            :
                  Petitioner                :

COMMONWEALTH OF PENNSYLVANIA,               : No. 555 MAL 2019
                                            :
                  Respondent                :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ROBERT WALTER WILLIAMS, JR.,                :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.




[551 MAL 2019, 552 MAL 2019, 553 MAL 2019, 554 MAL 2019 and 555 MAL 2019] - 2